Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  None  of the prior art discloses or suggests inter alia:  A terminal module, comprising a first cover; a first insulator installed on the first cover, comprising a plurality of terminal bases and a plurality of first accommodating grooves, the plurality of terminal bases being disposed at the bottom of the first insulator, a terminal group being disposed in each of the terminal bases; a second insulator disposed on the first insulator, comprising a plurality of second accommodating grooves, the plurality of second accommodating grooves corresponding to the plurality of first accommodating grooves, each of the first accommodating grooves and the corresponding second accommodating groove accommodating a cable collectively, the cable being electrically connected to the corresponding terminal group; and a second cover installed on the first insulator, so that the first insulator and the second insulator being disposed between the first cover and the second cover. The closest prior art of record is to Qiao et al. which discloses a similar terminal module having a first insulator installed in a first cover for receiving a plurality of terminal groups in bases. However, Qiao et al. lacks to disclose or suggest at least the limitation of a second cover installed on the first insulator, so that the first insulator and the second insulator being disposed between the first cover and the second cover.                                                        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/KHIEM M NGUYEN/                                                                                              Primary Examiner, Art Unit 2831